Detailed Action

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 5, the claim recites inline 2 “and transmit the sensor value to”. Claim 1 defines sensor values and claim 5 defines a sensor value. It is unclear if the limitation of line 2 is referring to one of the sensor values defined in claim 1 or to the sensor value defined in claim 5. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution:
5. The sensor component device of claim 1 wherein the sensor is configured to sense a first sensor value and transmit the first sensor value to the master communications device.

In regards to claim(s) 6, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 5.
Furthermore, the claim recites in line 2 “convert the sensor value to”. It is unclear if the limitation of line 2 is referring to one of the sensor values defined in claim 1 or to the sensor value defined in claim 5. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “convert the first sensor value to”.
The claim further recites in line 3 “the universal numerical value is”. Claim 1 defines universal values and claim 6 defines a universal value within the range. It is unclear if the limitation of line 3 is referring to one of the universal values defined in claim 1 or to the universal value defined in claim 6. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to a first universal numerical value within the range, the first universal numerical value is”.

In regards to claim(s) 7, the claim(s) is/are indefinite due to its/their dependency on indefinite claims 5 and 6.
Furthermore, the claim recites in line 1 “the data acquisition processes”. The word “the” in front of the limitation(s) “data acquisition” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the data acquisition database processes”.
first universal numerical value”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (WO-2017/111191) in view of Jones (GB-2,254,943) and Zdeblick (US-7,267,649).

In regards to claim 1, Chu teaches a sensor component device comprising a sensor and configured to communicatively connect with a master communications device [fig. 1 sensor agent (master communications device), pg. 4 L. 27-21].
Chu teaches that the system comprises component definition stored in memory and comprising a transformation algorithm that converts any sensed value [pg. 1 L. 42-47, pg. 2 L. 1-3 and L. 18-20]. However, Chu does not teach that the sensor component 
On the other hand, Jones teaches that a sensor component device can comprise a microprocessor and a component non-transitory memory [pg. 2 L. 6-14]. Furthermore, Jones teaches that the component non-transitory memory stores the component definition comprising component identification [pg. 2 L. 11-14, pg. 2 last eight lines, pg. 4, pg. 3 L. 1-11]. Furthermore, Jones teaches that sensed data is transmitted with information of how to interpret the data (transformation algorithm) in addition to identification information [pg. 4 L. 4-16]. This teaching means that the component definition stored in the component non-transitory memory comprise the transformation algorithm in order to transmit it with the sensor data. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jones’ teachings of the sensor device comprising a microprocessor and memory in the device taught by Chu because it will permit the sensor to tell the master communications device what sensor is sending the sensor data and how to transform the sensor data, and it will permit the master communications device to work with any type of sensor.
The combination of Chu and Jones does not teach that the transformation algorithm converts any value sensed by the sensor to within a range of universal numerical values.
On the other hand, Zdeblick teaches the concept of converting any value having dimension to dimensionless values (range of universal numerical values) in order to be able to compare the values with values of other devices [col. 19 L. 4-10]. This teaching 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Zdeblick’s teachings of transforming any value to dimensionless values in the device taught by the combination because it will permit the system to compare sensor values obtained with the device with sensor values obtained by other devices.

In regards to claim 5, the combination of Chu, Jones, and Zdeblick, as applied in claim 1 above, further teaches that the sensor is configured to sense a sensor value and transmit the sensor value to the master communications device [see Chu pg. 4 L. 27-31].  

In regards to claim 6, the combination of Chu, Jones, and Zdeblick, as applied in claim 5 above, further teaches that the master communication device is in charge to perform the transformation and is configured to store the transformed data in a data acquisition database [see Chu pg. 4 L. 27-31]. This teaching means that the master communications device comprises a conversion algorithm that essentially convert the sensor value to a universal numerical value within the range, the universal numerical value is useable at a data acquisition database.
The combination does not teach that the universal numerical value is only usable at the data acquisition database. However, one of ordinary skill in the art, before the effective filing date of the claim invention, would have modified the system taught by the 

In regards to claim 8, the combination of Chu, Jones, and Zdeblick, as applied in claim 5 above, further teaches that the component definition further includes name and/or part number of the component and reading values provided by the sensor [see Jones pg. 2 L. 11-14, pg. 2 last eight lines, pg. 4, pg. 3 L. 1-11, pg. 4 L. 7-10]. 
The combination does not explicitly  that the component definition includes component manufacturing information, component capabilities, component communication parameters and configurable component parameters. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have included all the claimed information in the component definition information because it will permit the system to better identify the sensor device that is transmitting the data. 

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (WO-2017/111191) in view of Jones (GB-2,254,943) and Zdeblick (US-7,267,649) as applied to claim 1 above, and further in view of Stamatakis et al. (US-10,263,841).

In regards to claim 2, the combination of Chu, Jones, and Zdeblick, as applied in claim 1 above, does not teach that the device comprises at least one sensor 
On the other hand, Stamatakis teaches that a sensor can comprises adjustable options that can be changed as desired [col. 6 L. 12-20 and L. 33-37]. This teaching means that the sensor device comprises at least one sensor adjustable option, the sensor adjustable option corresponding to a subset of predefined master sensor adjustable options.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Stamatakis’ teachings of having configurable settings at the sensor device in the device taught by the combination because it will permit the system or user to change the settings of the sensor device as desired at any time.

In regards to claim 3, the combination of Chu, Jones, Zdeblick and Stamatakis, as applied in claim 2 above, further teaches that the predefined master sensor adjustable options are retained in a data acquisition database [see Stamatakis col. 6 L. 40-46, col. 12 L. 56-65].  

In regards to claim 4, the combination of Chu, Jones, Zdeblick and Stamatakis, as applied in claim 3 above, further teaches that the data acquisition database is in a cloud server [see Chu pg. 4 L. 29-31].  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (WO-2017/111191) in view of Jones (GB-2,254,943) and Zdeblick (US-7,267,649) as applied to claim 6 above, and further in view of Komoni et al. (US-10,263,841).

In regards to claim 7, the combination of Chu, Jones, and Zdeblick, as applied in claim 1 above, does not teach that the data acquisition possesses a reverse conversion algorithm that converts the universal numerical value essentially back to the sensed value. 
On the other hand, Komoni teaches the concept of a database converting back data that has be converted to the original form in order to verify the received data [col. 10 L. 58-67]. This teaching that the database comprises a reverse conversion algorithm that converts the converted data back to its original form. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Komoni’s teachings of a database converting back the received data in the database taught by the combination because it will permit the database to analyze the sensed values it their original form and verify that the sensed data is correct.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685